NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses the request for continued examination of reissue U.S. Application No. 16/008,766 (“instant application”).  Examiners find the actual filing date of the instant application is June 14, 2018. 
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,400,251, (“‘251 Patent”) issued July 26, 2016. The ‘251 Patent was filed on May 20, 2015 as U.S. Application No. 14/717,197 (“197 Application”), titled “FINE PARTICLE MEASURING APPARATUS”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘251 Patent.
4.	The ‘251 Patent issued with claims 1-17 (“Patented Claims”). As of the amendment filed January 20, 2022 ("JANUARY 2022 CLAIM AMENDMENTS"), claims 1-17 are cancelled and new claims 18-43 are pending.
5.	Claims 18-43 are grouped as follows:
claims 18-31;
claims 32-41;
claim 42; and
claim 43.

Priority Claims
6.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 to U.S. App. No. 14/289,214 filed on May 28, 2014 now Pat. No. 9,068,946 which claims priority to U.S. App. No. 13/605,256 filed Sept. 6, 2012 now Pat. No. 8,816,311.
7.	Examiners find the instant application is claiming foreign prior under or 35 U.S.C. § 119(e) to JP 2011-199892 filed Sept. 13, 2011.
8.	The presumed effective U.S. filing date of the instant application is Sept. 6, 2012.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed January 20, 2022

--Request for Withdraw of Finality--
10.	Applicant requests withdraw of finality of the pending office action mailed July 20, 2021 (see Remarks 7-8). Because a request for continued examination was filed on January 20, 2022, this issue is moot.

--Rejections under 35 U.S.C. §251--
11.	Applicant argues the reissue declaration identifies a claim the application seeks to broaden because the declaration states that each of independent claims 18, 32, 42, and 43 enlarge the scope of claims 1 to 17 in at least one respect (see Remarks 10). In addition, Applicant asserts the declaration explains what renders the original claims inoperative, including words, phrases, and expressions, i.e., “wherein the first detector is configured to detect a longer wavelength than the second detector, and wherein the first detector has a wider detection wavelength bandwidth than the second detector,” which Applicant maintains was erroneously not recited in any of the original claims 1 to 17 (see Remarks 10-11).
	These arguments are persuasive. Thus, the rejection for a defective declaration is withdrawn.

--Original Patent Requirement--
12.	Applicant argues the specification and figures of the original patent show and describe, with reasonable clarity to those skilled in the art, the first detector has a wider detection wavelength bandwidth than the second detector as claimed (see Remarks 11). Specifically, Applicant asserts “the first detector having a wider detection wavelength bandwidth of the light form the one or more optical elements than the second detector” is clearly and unequivocally described, implicitly and/or inherently, at least in Fig. 5 and the written description at col.12:60-63 (see id.).
	Because Examiners find the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112(a) is satisfied and nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application, the rejection of claims 18-43 under 35 U.S.C. 251 as not complying with the original patent requirement is withdrawn.

--Rejections under 35 U.S.C. §112--
13.	The JANUARY 2022 CLAIM AMENDMENTS have overcome the rejections of claims 18, 20-32, and 34-43. However, the rejections of claims 19 and 33 are maintained for the reasons set forth below.

--Rejections under 35 U.S.C. §103--
14.	Examiners agree the arguments filed on Oct. 20, 2021 establish that the common ownership exception under 35 U.S.C. §103(c) disqualifies Sakai from being prior art against the pending claims. Thus, the rejection is withdrawn.

Claim Objections
15.	The JANUARY 2022 CLAIM AMENDMENTS are objected to because the explanation of support for claims 19-31 and 33-41 is insufficient. Under 37 C.F.R. §1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). In this case, the statement, which is reproduced below, is insufficient because it does not explain how figures 2-3, 5, and col.12:55-63 support new claims 19-31 and 33-41. 

    PNG
    media_image1.png
    98
    718
    media_image1.png
    Greyscale

For example, claims 19 and 33 are rejected under §112(b) as indefinite and the citation to figures 2-3, 5, and col.12:55-63 is insufficient for Examiners to determine a best understanding of the claims because the cited support for these claims has not been explained. In addition, while support is cited for new claims 20-31 and 34-41, the support is not explained. As such, it is insufficient. CORRECTION IS REQUIRED.

Claim Rejections - 35 USC § 112
16.	Claims 19 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 19 and 33 are reproduced below. The claims are indefinite because it is unclear whether the claimed detector is the first detector or the second detector of base claims 18 and 32, respectively.

    PNG
    media_image2.png
    102
    714
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    724
    media_image3.png
    Greyscale

In the interest of compact prosecution, the claims are best understood as ‘wherein the first detector, which is the longer wavelength detector, is configured to detect a wider detection wavelength bandwidth than the detection wavelength bandwidth of the second detector.’


Allowable Subject Matter
17.	Claims 18, 20-31, 32, 34-41, 42, and 44 are allowed. If claims 19 and 33 are amended to overcome the §112(b) rejection, then they would be in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art is USP 8,077,310 to Olson et al. Olson discloses a flow cytometer with a light source configured to irradiate light onto fine particles and a plurality of detectors configured to detect light from the fine particles in plural wavelength regions (see Examiner Annotated figure 5 below). 
Olson discloses a first detector (585nm detector) that receives a longer wavelength of light (i.e., 585nm) than a second detector (530nm). In addition, it is well known that the bandwidth of a 585nm detector is ±40nm and the bandwidth of a 530nm detector is ±15nm (see USP 7,728,291 at col.8:14-15 and US 2005/0244812 at ¶[0117], respectively). Thus, Olson’s first detector (585nm detector) has a wider detection bandwidth (±40nm) than the second detector (530nm detector), which has a detection bandwidth of ±15nm. However, Olson does not disclose or make obvious the optical elements arranged to receive light from the fine particles that determine detection wavelength bandwidths of light detected at the plurality of detectors.

    PNG
    media_image4.png
    481
    614
    media_image4.png
    Greyscale









As to claims 28, 20-31, 32, and 34-41, the prior art does not disclose or make obvious “one or more optical elements arranged to receive the light from the fine particles and to determine detection wavelength bandwidths of the light detected at the plurality of detectors” in combination with the other limitations of the claims.
As to claims 42 and 43, the prior art does not disclose or make obvious “determining, by the one or more optical elements, detection wavelength bandwidths of the light at a plurality of detectors” in combination with the other limitations of the claims.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.


Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:


/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992